October 26, 1995
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-1700 

                  UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

 ONE 1981 MERCEDES BENZ, VIN, WDBBA45ABB008518 AND ONE LOT OF
                 $6,122.00 IN U.S. CURRENCY,

                     Defendant, Appellee,

                                                                                      

                      FRANK M. GOLDMAN,

                     Claimant, Appellant.

                                                                                              

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]                                                                
                                         

                            Before

                    Cyr, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Frank Goldman on brief pro se.                         
Donald K. Stern,  United States Attorney, and Richard L.  Hoffman,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                                         

     Per Curiam.  Claimant Frank  Goldman appeals pro se from                           

the district  court's grant of  summary judgment in  favor of

the United States  in this civil  forfeiture action under  21

U.S.C.    881(a)(6).   Goldman  was previously  convicted  of

trafficking offenses in connection with his attempted sale of

cocaine  to a government undercover agent.  The facts and the

extensive evidence  against  Goldman are  summarized  in  our

decision affirming his conviction.  United States v. Goldman,                                                                        

41 F.3d  785 (1st Cir. 1994),  cert. denied, 115 S.  Ct. 1321                                                       

(1995).

     In  connection with  Goldman's  arrest, law  enforcement

officers  at the scene seized  $722 from Goldman's person and

$5,400 from  the trunk of Goldman's car.   Most of the seized

currency was in  small denominations and  the currency  taken

from the  car was in an  open gym bag underneath  a paper bag

containing two kilograms of cocaine.  While the criminal case

was pending,  the government filed a  civil forfeiture action

against the seized currency under 21 U.S.C.   881(a)(6).  

     Ultimately, Goldman filed a motion for summary judgment;

in  an accompanying affidavit, he asserted  that the money in

the gym bag was  the remainder of a $12,000  inheritance from

his father that Goldman  had been planning to deposit  in the

bank.   The  government  cross-moved  for  summary  judgment,

supported  by  transcripts  of  the  testimony  in  Goldman's

criminal trial.  The district court granted the  government's

motion, and this appeal followed.

     We  need  not  resolve  Goldman's  argument  that  civil

forfeiture for  the same conduct previously  made the subject

of a  criminal conviction  would violate the  double jeopardy

clause of  the Fifth  Amendment.   Compare  United States  v.                                                                     

$405,089.23 U.S.  Currency, 33  F.3d 1210, 1216-22  (9th Cir.                                      

1994),  amended 56  F.3d  41 (1995),  with  United States  v.                                                                     

Tilley, 18 F.3d 295, 297-300 (5th Cir.), cert. denied, 115 S.                                                                 

Ct. 573 (1994).   There is no indication that the currency in

question derived  from any transaction for  which Goldman was

convicted  or was linked to  any prior conviction.   Thus, no

double jeopardy question is presented.    

     The  government had  a relatively  light burden  to show

probable   cause  to   believe   the   seized  currency   was

forfeitable,  see United States v. 255 Broadway, 9 F.3d 1000,                                                           

1003  (1st Cir. 1993), and the  facts already described amply

met that burden.   The obligation then shifted to  Goldman to

provide specific facts showing that there was a genuine issue

of  material fact for trial.  See Fed.  R. Civ. P. 56(e).  In                                             

our view,  the notion that Goldman's  alleged inheritance was

being  carried around  in  small bills  in  an open  gym  bag

underneath cocaine  in the trunk  of his car  is sufficiently

fanciful that no trial was required.  Affirmed.                                                          

                             -3-                                         -3-